Title: David Humphreys to John Adams, 5 Mar. 1786
From: Humphreys, David
To: Adams, John


          
            
              Dear Sir
            
            

              Paris

              March 5th. 1786
            
          

          Colonel Smith has been so good as to take charge of a printed copy
            of Mr Dwight’s Poem and a letter from that gentleman to your
            Excellency, which I found at my return from London had been forwarded under cover to me.
            He is also the bearer of a manuscript copy of Mr Barlow’s
            Vision of Columbus together with letters from the Author and our friend Mr Trumbull on the subject of its publication.
          As you are placed in the enviable situation of being considered as
            the Mecænas of America and as I have often heard you express your wishes that the Poems
            in question might be published; I find it unnecessary for me to say what might otherwise
            have been proper with respect to these performances & the Authors of them.
            Indeed the Public, as well as your Excellency, is already in posession of my opinion of
            their poetical abilities: but I cannot conceal my anxiety that their works may be
            ushered into the old world under as favourable auspices as the circumstances will
            permit. The success or failure will operate powerfully in stimulating or extinguishing
            the future efforts of genius in America.
          While writing the above, I am honoured with the receipt of your
            letter of the 27th Ulto. and
            will tomorrow make effectual arrangements for securing a passage in the April Packet for
            a Gentleman, Lady & Servt agreeably to your
            instructions.
          With my best Complts to the Ladies / I
            have the honor to be Yr Excellencys / sincere friend
            & / most devoted servt
          
            
              D. Humphreys
            
          
        